Citation Nr: 0414410	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for a 
chronic low back sprain with bulging disc at L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1982, from November 1983 to January 1990 and from December 
1990 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied entitlement to a 
compensable disability evaluation for the veteran's service-
connected low back disability.  The veteran filed a notice of 
disagreement in January 2001.  The RO issued a statement of 
the case in January 2001 and received the veteran's 
substantive appeal in February 2001.  

In April 2000, the veteran submitted a claim a claim for a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability (TDIU).  The RO has yet 
to develop or adjudicate such issue, and accordingly, it is 
referred to the RO for appropriate action.  

The veteran testified at a hearing at the RO in April 2001.  
A transcript of the hearing is of record.  

In February 2004, the Board advised the veteran of the 
pertinent changes to the regulatory criteria governing the 
evaluation of disabilities of the spine.  

FINDING OF FACT

There is no competent medical evidence that the veteran's low 
back sprain with disc bulge at L5-S1 results in a residual 
disability.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for the veteran's low back disability have been 
met.  38 U.S.C.A. § 1155, 5107, (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5295 
(2003), Diagnostic Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the November 2000 rating decision, the January 2001 
Statement of the Case, and the September 2002 Supplemental 
statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim and the bases for the disability rating assigned.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of February 
2002) and have been afforded opportunities to submit such 
information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  

In the present case, the veteran submitted his claim for a 
compensable evaluation for his service-connected low back 
sprain with disc bulge at L5-S1 in April 2000.  In a February 
2002 letter, pursuant to the VCAA, the RO advised the veteran 
of the types of evidence that she needed to send to VA in 
order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in February 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  Identified private treatment records from Dr. 
Grande, Allegany General Hospital, the Pennsylvania 
Department of Labor and Industry and MedAid are of record.  
The veteran was afforded a VA examination in May 2002 and a 
neurologic examination in later, in September 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

The veteran's service medical records reveal treatment for a 
low back condition and bulging disc at L4-5 level following a 
surgical orchiectomy and treatment for a Stage 1 
nonseminomatous germ cell tumor.  

A VA examination in December 1993 reported the veteran's 
subjective complaints of low back pain.  Objective 
examination revealed some pain upon leg raising but 
essentially normal range of lumbar motion.  

Service connection for a lower back disability was granted by 
an August 1994 rating decision.  A noncompensable evaluation 
was assigned.  The veteran was notified of the rating 
decision in August 1994 but did not initiate an appeal.  

In April 2000, the veteran submitted a claim for an increased 
disability evaluation for his service-connected low back 
disability.  He identified, and the RO subsequently obtained, 
private treatment records.  

Private treatment records from the Allegany General Hospital 
are of record.  They reveal that in June 1995, the veteran 
was seen for treatment with complaints of low back pain 
following an on-the-job injury in which he fell into an 
uncovered drain hole.  A MRI showed herniation of the disc.  
He underwent a lumbar laminectomy of L5, foraminotomy of L5 
and S1 and a discectomy at L5-S1.  

In February and March 1997, he underwent a nerve root block 
at L5 and S1 respectively.  A May 1997 physical therapy note 
indicated that the L5 nerve root block gave him relief but 
that the S1 nerve root block was ineffective at relieving the 
veteran's pain.  

Treatment reports from Dr. Grande, from March to August 2000 
reflect treatment and diagnoses of a herniated disc, status 
post disc syndrome.  He was also diagnosed with 
fribromyositis of the lumbosacral spine.  Treatment consisted 
of manipulation, trigger point injections and rest.  

During the RO hearing in April 2001, the veteran testified 
that the post-service injury to his lower back was in the 
exact same area as the injury to his back in service.  

The matter was previously before the Board in August 2001, at 
which time the Board remanded the matter to the RO for 
additional development.  

The veteran was afforded a VA contract examination in May 
2002.  Prior to his evaluation, the examiner reviewed the 
veteran's claims file.  The examiner noted a history of 
treatment for low back pain in service without evidence of an 
underlying injury.  He noted that the veteran underwent a 
orchiectomy and retroperitoneal node dissection in 1991.  He 
noted that May 1993 x-rays revealed no bony abnormalities, 
normal curve, normal disc space, and no evidence of 
spondylolysis or spondylolisthesis.  He further noted that a 
May 1993 CT scan revealed evidence of a disc bulge to the 
left of midline at the L4-5 level, but no evidence of 
pronounced stenosis.  

The examiner noted that subsequent to a post-service back 
injury in June 1995, the veteran received a course of 50 
physical therapy visits, surgery to correct a herniated disc 
and nerve root blocks at the L5 and S1 level.  

Currently, the veteran complained of low back pain radiating 
through the left lower extremity along the posterior thigh.  
He noted that he awoke with pain 4-5 times per night.  He was 
unemployed since his post-service injury.  He did not use 
medications for treatment and his last course of physical 
therapy was over two years ago.  Physical examination of his 
lower back revealed a 7 centimeter, well-healed, nonadherant, 
surgical scar.  There was no pronounced paravertebral muscle 
spasm.  He had tenderness at the level of the posterior 
superior iliac spine, bilaterally.  Otherwise, he had mild, 
diffuse pain along his lumber spine.  Straight leg raising 
was negative.  He produced flexion to 70 degrees, extension 
to 25 degrees and lateral bending to 30 degrees.  
Radiographic studies revealed some sclerotic change at the 
factets of L5-S1.  At such level, he had lost some disc 
height and showed some narrowing of the neuro foramen with 
noted facet hypertrophy.  There was evidence of change along 
the posterior cortex of the sacrum.  There was no evidence of 
spondylolysis or spondylolisthesis.  

The examiner opined that based upon review of the veteran's 
claims file, reported history and physical examination, that 
the disc herniation to L5-S1 was, more likely than not, the 
result of his post-service back injury.  The examiner further 
opined that current objective medical findings were not 
consistent with theveteran's subjective complaints of pain.  
The examiner noted that the veteran could proceed with 
gainful employment.  

May 2002 x-rays showed evidence of a previous laminectomy to 
L5-S1, but an otherwise normal appearing back.  

In August 2002, the veteran was afforded a VA neurologic 
examination.  The examiner noted that no abnormalities were 
found.  The veteran did not display any visible signs of pain 
with spontaneous rapid body movements or upon formal 
examination.  There was no evidence of para-spinal spasm, 
atrophy, skin change, or functional limitation.  He had 
normal strength and coordination.  His sharp/dull 
discrimination and temperature, vibration and position senses 
were without evidence of abnormality in the legs.  He had 
normal heel gait, toe gait, tandem gait and was able to hop 
on one foot.  The examiner opined that he could not objectify 
the veteran's complaints.  He opined that he could find no 
objective impairment related to the veteran's service-
connected back pain with bulging disc at L4-5.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The RO's has evaluated the veteran's service-connected low 
back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5295, indicating an unlisted condition, rated by 
analogy to a lumbosacral strain.  The regulations for 
evaluation of certain disabilities of the spine were revised, 
effective on September 23, 2002.  67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5295, lumbosacral 
strain, is now Diagnostic Code 5237).  

Under the rating criteria in effect prior to September 23, 
2002, a 0 percent evaluation was warranted for a lumbosacral 
strain with slight subjectives symptoms only; a 10 percent 
evaluation was warranted for a lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
warranted when the disability is productive of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position; a 40 percent rating under 
this code requires that the disability be productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.

Under the general rating formula for disease and injures of 
the spine, specifically, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the rating formula provides as follows:  

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed  
lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 
15 degrees or less or favorable ankylosis of the entire 
cervical spine;  

A 40 percent rating for unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; 

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.   

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  

Initially, it is clear upon review of the record that the 
veteran suffered a significant intervening injury to his back 
following his separation from service.  Specifically, in June 
1995, he injured his back in a work-related accident.  His 
chief complaint at that time was of low back pain.  Having 
determined that the veteran did suffer an intervening injury 
or injuries to his back following service, the next pertinent 
question is to what extent the veteran's current symptoms, 
which are supported by the objective clinical record, are due 
to his service-connected back disorder, as opposed to any 
intervening back injury.  This is a medical question, which 
must be addressed by a review of the pertinent medical 
evidence of record.

The evidence of record, specifically, evidence from the 2002 
VA contract and VA neurologic examinations clearly indicates 
that the veteran's current symptomatology arose after the 
intervening injury to his back.  In this regard, the 
examiners opined that the severity of the post-service injury 
was responsible for the veteran's current low back 
symptomatology.  Cf. Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  

After careful consideration of all of the evidence of record, 
the Board finds that the criteria for a compensable 
evaluation for the veteran's service-connected low back 
disability have not been met.  In this regard, while the 
current evidence of record indicates that the veteran has 
subjective complaints of pain, and objective evidence of 
tenderness of the iliac spine and flexion limited to 70 
degrees, as discussed above, the competent, probative 
evidence of record does not show that the veteran's the 
veteran's current symptomatology is attributable to his 
service-connected low back pain with disc bulge at L5-S1.  
Rather, the evidence indicates that his current low back 
symptomatology has been attributed to a post-service injury 
to his low back.  In this regard, the Board finds probative 
the opinions rendered by the VA contract examiner and VA 
neurologic examiner in 2002 that the veteran's post-service 
low back injury resulted in his current low back symptoms.  
As such, the evidence does not show that symptomatology 
attributable to the service-connected disability meets the 
criteria for a compensable evaluation under either the former 
or current rating criteria for evaluating disabilities of the 
lumbar spine.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any other applicable diagnostic 
code(s).  However, in the absence of competent evidence of 
symptomatology attributable to his service-connected 
disability, a compensable under other applicable Diagnostic 
Code is not warranted.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

A compensable evaluation for low back strain with disc bulge 
at L5-S1 is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



